Citation Nr: 1234430	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, only considered as colon cancer due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  The Veteran is deceased, and the appellant is his surviving spouse.
      
The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that in June 2004, the Board denied service connection for the cause of the Veteran's death, other than as due to exposure to Agent Orange.  The issue of entitlement to service connection for the cause of the Veteran's death as due to exposure to Agent Orange was referred to the RO for appropriate consideration.  

In February 2010, the Board denied service connection for the cause of the Veteran's death as due to exposure to Agent Orange.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the February 2010 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In June 2011, the Board remanded the matter for development consistent with the parties' Joint Motion.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran died in November 2001 from colon cancer.

2.  The Veteran's exposure to Agent Orange while in-service is conceded.

3.  The preponderance of the evidence is against a finding that the Veteran's colon cancer was related to exposure to Agent Orange in-service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, a February 2005 letter, issued prior to the decision on appeal, as well as letters of May 2006 and July 2011, provided notice to the appellant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The July 2011 letter additionally provided the appellant with information concerning the effective date that could be assigned should service connection be granted, pursuant to Dingess, 19 Vet. App. at 473, and complied with the requirements of Hupp.  The appeal was last adjudicated in an April 2012 supplemental statement of the case.

The record reflects that the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post service medical records and examination reports, the death certificate, copies of prior Board decisions, a medical opinions and a hearing transcript.  

The Board is further satisfied that the RO has substantially complied with its June 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided Hupp-compliant notice, and obtained a VA medical opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Thus, the claimant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant maintains that the Veteran's colon cancer was caused by his in-service exposure to Agent Orange.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or esotheliomas).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's death certificate reflects that he died during November 2001.  The death certificate indicates that the immediate cause of the Veteran's death was colon cancer, which had an approximate nine-month interval between its onset and the Veteran's death.  No other disorders were listed as contributing to death.

Service treatment records are negative for any complaints or clinical findings of an abnormality of the colon.

In September 2000, the Veteran submitted to a general VA examination.  The Veteran denied having constipation or diarrhea.  He had no complaints referable to the colon.  Physical examination was unremarkable for a colon abnormality.  The reported diagnoses following physical examination did not refer to a colon abnormality.  The Veteran was diagnosed with diabetes mellitus, type II.

A VA outpatient treatment record reveals that in June 2001, the Veteran underwent a colonoscopy and right hemicolectomy with ileotransverse colostomy.  The examiner diagnosed the Veteran with metastatic colon cancer with hepatic metastasis and evidence of carcinomatosis.

In September 2001, the RO granted the Veteran's claim for service connection for diabetes mellitus due to exposure to Agent Orange.  The RO assigned a 40 percent evaluation effective July 9, 2001.

A VA hospital record dated in October 2001 reveals that the Veteran was admitted to the hospital for hypotension, chemotherapy, and renal failure.  The examiner noted that the Veteran had recently completed three courses of chemotherapy for metastatic adenocarcinoma.  In a VA hospital recorded dated in October 2001, the examiner noted that the Veteran currently complained of increasing fatigue, anorexia, and generalized weakness and that his family reported poor urine output and difficulty initiating urination over the past few weeks.  The examiner indicated that the Veteran denied nausea, emesis, hematuria, or dysuria.  The Veteran was assessed with acute renal failure.

In a VA hospital record dated in November 2001, the examiner noted that the Medicine, Renal, and Oncology teams met to discuss a plan of treatment for the Veteran.  The examiner indicated that the oncology team reported that the Veteran appeared to be clinically deteriorating from adenocarcinoma in spite of chemotherapy, that he appeared to be in hepatic failure as well as renal failure, and that the Veteran's prognosis was poor regardless of treatment.  The examiner noted that the renal team was not inclined to perform dialysis on the Veteran due to his poor prognosis.  The examiner further indicated that the prognosis was discussed with the Veteran and his wife and that they decided to return home with comfort measures only.  The examiner commented that the Veteran's discharge condition was terminal.  The Veteran's primary discharge diagnosis was metastatic adenocarcinoma and his secondary discharge diagnosis was renal failure and hepatic failure.

Based on this evidence, the Board denied the claim in February 2010.  As there was no in-service injury or disease of the colon either in service or for many years after, the Board, citing McLendon v. Nicholson, 20 Vet. App. 79 (2006), found that an opinion regarding the etiology of the Veteran's cause of death was not necessary.  In January 2011, the parties disagreed with this analysis, finding that the Board erroneously premised its finding on 38 U.S.C. §5103A(d), applicable only to compensation claims, rather than on 38 U.S.C. §5103A(a).  The parties determined that because this is a DIC claim, the Board should have addressed the appellant's entitlement to a medical opinion under 38 U.S.C. §5103A(a) and discussed whether there was a "reasonable possibility" that a medical opinion would aid in substantiating the claim.

Accordingly, in July 2011, a VA medical opinion was obtained addressing the likelihood of a causal relationship between the Veteran's exposure to Agent Orange in service and his subsequent development of colon cancer, which resulted in his death.  The examiner determined that it is less likely than not (less than 50/50 probability) that the Veteran's death was caused or aggravated by his exposure to Agent Orange.  The examiner explained that the majority of epidemiologic studies have not identified herbicides, or Agent Orange in particular, as a risk or causative etiology for colonic cancer.  The examiner further stated that colorectal cancer is a common disease worldwide, but has been strongly associated with a Western lifestyle.  There are dietary factors implicated in an increased risk for the disease, and conversely, other foods that are thought to provide protective benefits.  Other risk factors for the disease include genetic factors, gender, race, a family history of colon cancer, smoking, and a diagnosis of polyps of the colon.  

Based on this evidence, the Board again must find that the preponderance of the evidence is against a finding that the Veteran's colon cancer was secondary to his in-service exposure to Agent Orange.  In this regard, the Board notes that this type of condition has not been recognized as a presumptive condition of Agent Orange exposure under the provisions of 38 C.F.R. § 3.307.  Further, no scientific or medical evidence to support the appellant's assertions have been presented.  To the contrary, the July 2011 examiner found no relationship between the Veteran's colon cancer and exposure to herbicides.  In the remaining medical records, there is no indication of a nexus between the Veteran's cause of death and exposure to Agent Orange in- service.  As a lay person without the appropriate training and expertise, the appellant simply is not competent to provide a probative opinion on the origins of a specific disability as complex as the etiology of metastatic adenocarcinoma of the colon.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board also recognizes that the appellant has submitted copies of Board decisions which pertain to other Veterans in support of this claim.  In this regard, the appellant, in essence, cites to the Board's disposition of those cases as precedential in establishing a link between colon cancer and in-service exposure to herbicides.  The Board emphasizes, however, that Board decisions are not precedential.  See 38 C.F.R. § 20.1303 (2011).  Rather, the Board must weigh the facts of each case and apply the governing laws and regulations without regard to dispositions in other Veterans' cases based on separate and unique facts.  The facts in this case do not provide a basis for granting the claim.  The evidence preponderates against the claim, and thus the evidence does not raise a reasonable doubt.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


